Title: From George Washington to Jeremiah Dummer Powell, 28 May 1777
From: Washington, George
To: Powell, Jeremiah Dummer

 

Sir
Head Quarters Morris Town May 28th 1777

As I saw no prospect of the three Super numera[ry] Regiments allotted to your State being rais’d till lately by the legislature having adopted them, and given them the priveledge of the aditional bounty, I had order’d Colo. Henly on to Camp, with a View of providing for Him in Some other Capacity I consider Him as too valuable An Officer to permit Him to be lost to the Service But when that event took place, as it was a more desierable Object than I could have Substituted, I wrote Him a Letter countermanding my former Orders, but it miss’d Him on His way to this place—I have directed Him to return immedeately and set about raising His Regiment with all deligence and dispatch, I recommend Him to the particular attention of your Honorable board, and beg He may receive every kind of Countenance and assistance which His merit and the good of the service demand. I am with great Respect your Obedient Servant

G.W.

